Citation Nr: 0844211	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-21 672A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to degenerative disc 
disease of the lumbosacral spine (low back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The veteran had active service from July 1972 to September 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied entitlement to 
service connection for a cervical spine injury.  

In March 2008 the veteran appeared before the undersigned at 
a video-conference hearing held in Waco, Texas.  A transcript 
of that hearing is of record.  The veteran waived RO 
consideration of the evidence he submitted during his 
hearing.  See 38 C.F.R. § 20.1304 (2008).  

In April 2008 the Board remanded the veteran's claim for 
additional development.  

Following an August 2008 Supplemental Statement of the Case 
(SSOC), the veteran again submitted additional evidence to 
the Board, however he did not waive RO consideration of the 
evidence.  Given the favorable outcome with respect to the 
claim for service connection, however, no conceivable 
prejudice to the veteran could result from consideration of 
that evidence and a remand pursuant to 38 C.F.R. § 20.1304 is 
not necessary.  See, Bernard v. Brown, 4 Vet. App. 384. 393 
(1993).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & 2008).


FINDING OF FACT

Resolving all doubt, the competent medical evidence shows a 
relationship between the current cervical spine disability 
and service.



CONCLUSION OF LAW

A cervical spine disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's service connection claim for a cervical spine 
disability, to include as secondary to a low back disability, 
has been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome in this matter, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See, Bernard v. Brown, 4 Vet. App. 384. 393 
(1993).


Analysis

The veteran seeks service connection for a cervical spine 
disability.  He claims that he is presently suffering from 
this disability as a result of an in-service injury to his 
back in 1972, and that his neck has been in pain since the 
time of his in-service injury.  At his March 2006 hearing the 
veteran testified that his back was injured during service 
when he was carrying his duffel bag and was ordered to carry 
a second duffel bag.  When he attempted to do so he heard a 
pop in his back and went straight to the ground.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present cervical spine disability.  A VA 
imaging report dated in May 2004 notes that the veteran had a 
history of neck pain and straightening of the cervical spine 
with narrowing of the intervertebral disc space level C5-6.  
A VA examination was conducted in April 2006.  The veteran 
was given a diagnosis of degenerative disc disease (DDD) of 
the cervical spine with radiculopathy.  A September 2007 VA 
examination report notes that the veteran was diagnosed with 
DDD of the cervical spine with bilateral radiculopathy.  An 
April 2008 VA examination report notes that the veteran was 
diagnosed with chronic cervical pain, most likely due to 
degenerative joint disease and multilevel foraminal stenosis.  

The veteran's enlistment examination dated in June 1972 notes 
that that clinical evaluation revealed that he had a normal 
spine and upper extremities.  Service medical records (SMRs) 
dated in July 1972 note that the veteran had severe pain in 
his coccyx area and that he could hardly walk.  An August 
1972 examination notes that the veteran gave a history of a 
skating accident two years prior and now complains of low 
back pain.  A discharge diagnosis of spondylosis L5 was 
given.  The veteran was discharged in September 1972 due to a 
medical condition, which existed prior to entry into military 
service.  The veteran testified that he injured his back when 
carrying duffel bags during service.  The Board finds this 
testimony to be credible and notes that the veteran's SMRs 
support his assertions.  The veteran is competent to report 
current symptoms, such as pain, and a continuity of such 
symptoms since service.  Charles v. Principi, 16 Vet. App. 
370 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation).  

Regardless of whether the veteran had spondylosis at L5 prior 
to entry into service, there is no evidence of record 
indicating that the veteran had a cervical spine disability 
that pre-existed entry into service.

As the record shows a present cervical spine disability and 
treatment for a back injury during service, the determinative 
issue is whether they are directly related.

The favorable evidence consists of a January 2006 private 
medical opinion that notes that the veteran has been a 
patient of the office since June 2004, and was initially seen 
for complaints of pain and discomfort in the neck.  The 
veteran has subsequently had cervical vertebrectomy and 
fusion of C5-C7.  The physician noted that he reviewed the 
veteran's medical records.  The physician opined that the 
veteran's 1972 injury could have lead to his neck problems 
requiring surgical intervention in 2004.  

A second private medical opinion from the physician who 
authored the January 2006 opinion dated in February 2008 
notes that the veteran was being treated for cervical 
problems with an anterior cervical vertebrectomy and for a 
low back condition.  He opined that it is more likely than 
not that these two injuries are directly related to each 
other and to the veteran's injury sustained in July 1972 
while in the Navy.  The veteran was stationed in San Diego 
and was lifting heavy duffel bags.  He opined further that 
the veteran's neck problems are related to his July 1972 
injury and that these problems eventually culminated in the 
need for surgical intervention to the cervical spine.  

An October 2008 private medical opinion from a different 
physician indicates that the veteran had intermittent neck 
pain ongoing since the early 1970s from an injury he 
sustained while lifting in the military.  The physician 
opined that the veteran's initial neck problem developed from 
an initial back injury in 1972 while lifting and that the 
veteran clearly had a pre-existing problem which dated back 
to 1972 and is directly related to his military injury.  
This same physician authored an earlier medical opinion dated 
in June 2004 to a state governmental agency, which notes that 
the veteran was a patient of his since May 2004, and that he 
sustained an injury to his cervical spine and has been unable 
to work since May 12, 2004.

The negative evidence consists of an April 2006 VA 
examination report in which the examiner noted that it was 
less likely than not that the veteran's current cervical 
spine problem is related to his coccyx pain incurred in 
September 1972 and that the cervical spine disability was the 
result of wear and tear of the cervical area over many years, 
which had nothing to do anatomically with the coccyx area.

A September 2007 VA examination report notes that there is no 
evidence of injury in the military to the veteran's cervical 
spine.  The examiner opined that the degradation process of 
the cervical spine, which leads to degeneration, was not 
initiated during the veteran's military service.  The 
degenerative process of the lumbar spine is also independent 
from the degenerative process of the cervical spine.  The 
length of time is sufficient for his cervical spine to have 
degenerative changes, not from the cause of the degenerative 
process of the lumbar spine, but from independent causes such 
as an injury after service.  

A VA examination was conducted in April 2008.  The examiner 
opined that the veteran's cervical spine pain is not as 
likely caused by an injury he sustained from lifting a duffel 
bad while he was on active duty.  There is no medical 
documentation of cervical spine pain until May 2004, when he 
was under care from the above noted physician who authored 
the June 2004 medical opinion, for an injury to the cervical 
spine incurred at a civilian employment.  

The veteran has presented credible testimony of in-service 
injury and symptoms related to it following service.  He is 
competent to testify as to that which he can experience.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The private 
physicians based their respective opinions on the veteran's 
reported in-service injury, which are consistent with the 
SMRs of record.  The private physicians and VA examiners' 
opinions are all competent and there appears to be no reason 
to value one over the other given that all of them are based 
on factually accurate bases and have rationales for their 
respective conclusions.  Accordingly, the evidence is in 
equipoise.  

All doubt is resolved in the veteran's favor and service 
connection for a cervical spine disability is warranted. 


ORDER

Entitlement to service connection for a cervical spine 
disability is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


